Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21, 23, and 24, the primary reason for allowance is that the prior art fails to teach or reasonably suggest an apparatus (having a processor for implementation), a method, or non-transitory computer readable storage medium for determining, for each area of the captured image, either an interactive light source that has a communication function, a non-interactive light source that does not have a communication function, or both of the interactive light source and the non-interactive light source is a light source that illuminates a corresponding area in the captured scene: and generating the color temperature map using a result of the determination, color temperature information acquired from the interactive light source through communication, and color temperature information of the non-interactive light source that is estimated based on the captured image.  The closest prior art Yoshizaki (U.S. Publ. No. 2016/0269707) discloses determining the color temperature of a number of different areas within an image based on light from different light sources.  However, Yoshizaki fails to specifically disclose determining the type of light source or the generation of the temperature map based on the determination of the type of light source, the color temperature information from the interactive light source and estimated color temperature information from the non-interactive light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 2, 2022